Citation Nr: 1729757	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2. Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

In July 2017, VA received notice that the Veteran died in May 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board was notified of the Veteran's death via a Social Security Administration Inquiry in July 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2016).   

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


